EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heather Hildreth and Daniel Scott Chapell on 8/8/2022.
The application has been amended as follows: 
in claim 10, line 7: “of a second type” was deleted;
in claim 16, line 4: “(i)” was changed to “(ii)”;
in claim 16, line 32: “portion; and” was changed to: “portion; wherein the second medial surface has a seventh raised portion, an eighth raised portion, and a ninth raised portion that each protrude outward from the second medial surface; and”;
in claim 17, lines 10-12: “wherein the second medial surface has a seventh raised portion, an eighth raised portion, and a ninth raised portion that each protrude outward from the second medial surface,” was deleted;
in claim 22, line 3: “configured to measure load applied to the first medial surface” was deleted;
in claim 22, lines 4-5: “configured to measure load applied to the first lateral surface” was deleted;
in claim 23, line 3: “side” was deleted; and
in claim 23, line 4: “side” was deleted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
With respect to claim 1, the prior art does not teach or suggest “a measurement module having a first side and a second side configured to couple to (i) a first shim on the first side and (ii) a second shim on the second side; the first shim, wherein the first shim has a first medial articular surface and a first lateral articular surface, wherein a first plurality of columns of the first shim are configured to couple to the first medial articular surface and a second plurality of columns of the first shim are configured to couple to the first lateral articular surface; and the second shim, wherein the second shim has a second medial articular surface and a second lateral articular surface, wherein a third plurality of columns of the second shim are configured to couple to the second medial articular surface and a fourth plurality of columns of the second shim are configured to couple to the second lateral articular surface” along with the other features of claim 1.
Claims 2-6 and 21-24 are allowable by virtue of their dependence from claim 1.
With respect to claim 10, the prior art does not teach or suggest “a first shim having a first medial articular surface and a first lateral articular surface, wherein each of a first plurality of columns is coupled to the first medial articular surface and each of a second plurality of columns is coupled to the first lateral articular surface, and wherein the first medial articular surface differs in area or contour from the first lateral articular surface; a second shim having a second medial articular surface and a second lateral articular surface, wherein each of a third plurality of columns is coupled to the second medial articular surface and each of a fourth plurality of columns is coupled to the second lateral articular surface, wherein the second medial articular surface differs in area or contour from the second lateral articular surface, and wherein the second shim is different from the first shim; a measurement module having a first side medial surface, a first side lateral surface, a first load sensor configured to measure load applied to the first side medial surface, and a second load sensor configured to measure load applied to the first side lateral surface, wherein each of the first side medial surface and the first side lateral surface is on a first side of the measurement module…wherein each of the third plurality of columns is configured to couple to a second side medial surface of the measurement module and each of the fourth plurality of columns is configured to couple to a second side lateral surface of the measurement module, and wherein the measurement module is configured to measure loading applied to the second medial articular surface and the second lateral articular surface of the second shim” along with the other features of claim 13.
Claims 12 and 15 are allowable by virtue of their dependence from claim 10.
With respect to claim 16, the prior art does not teach or suggest “wherein the second medial surface has a seventh raised portion, an eighth raised portion, and a ninth raised portion that each protrude outward from the second medial surface” along with the other features of claim 16.
Claims 17-20 are allowable by virtue of their dependence from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791